Inasmuch as I am unable to concur in the majority opinion, I must respectfully dissent. The majority concludes that R.C.4730.02(A) permits a house physician in this situation to employ a physician's assistant as any other physician could employ a physician's assistant. Specifically, the majority found that the procedure as outlined by Northeast Ohio Emergency Affiliates ("NOEA") was sufficient to ensure that a physician-patient relationship was created between the house physician and the admitted patient. I disagree.
As the majority concluded, by checking the appropriate box on a form, the admitting physician requests that the house physician perform certain tasks with regard to the patient of the admitting physician. The house physician then delegates certain of those responsibilities to the physician's assistant employed by the house physician. According to NOEA's procedures, the house physician should first see the patient in order to establish the physician-patient relationship, then the physician's assistant would perform certain routine tasks. However, there simply is no requirement within the outlined procedures that the house physician actually see the patient before any tasks are performed by the physician's assistant and there is no procedure whereby the patient manifests his or her intent to establish a physician-patient relationship with the house physician. Without the manifestation of that intent, without some affirmative action on the part of the patient, I cannot concur with the majority opinion that a physician-patient relationship has been established. As such, the patient does not become a patient of the house physician and, therefore, the physician's assistant cannot perform any duties on that particular patient. *Page 11